DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-73 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10973202 and claims 1-18 of U.S. Patent No. 10973204. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention discloses similar subject matter with broader limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites the limitation "the bottom" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 states a cage base and then changes back and forth between a cage base and the cage bottom.  Applicant should amend the claims to use the same terminology throughout the claims in order to provide consistency with the limitations.

Claims 52-73 are full of errors regarding lack of antecedent basis as the claims appear to be dependent on independent claim 51, however the claims are all dependent on claim 50.  Applicant should amend to correct the dependency of the claims or if the dependency is correct applicant should correct all antecedent basis issues within.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 33-37, 39-41, 44-54, 57-60, 62-64, 67-73 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conger (US 2011/0061600).

Regarding claims 30, 51, Conger discloses a animal cage assembly comprising: a cage top (102), the cage top (102) including one or more walls (wherein the flanged portion surrounding the ceiling and extending therefrom form walls) extending from a ceiling (the lower surface of element 102), the ceiling (the lower surface of element 102) is substantially flat (wherein the ceiling has flat portions); and a cage base (101), the cage base (101) including one or more walls (Fig. 2, walls extending upward from the base portion) extending from a floor (the interior bottom surface of element 101), wherein a height of the animal cage assembly (Fig. 2) with the cage top (102) attached to the cage bottom (101) is less than a width of the cage top (102) and a rack for supporting the at least one animal cage assembly (Figs. 39 and 44, [0038] wherein the cages may be mounted on a rack unit).

Regarding claims 33-34, 57-58, Conger disclose wherein the one or more walls extending from the ceiling and/or the one or more walls extending from the floor have a material thickness between about 0.005 to about 0.125 inches and wherein the floor and/or the ceiling have a material thickness between about 0.005 to about 0.125 inches ([0039] wherein the walls and bottom of the cage base have a thickness of 0.01 to 0.08 inches and [0041] wherein the cage cover has the same thickness as the walls and bottom).

Regarding claim 35, Conger discloses wherein the cage base (101) and the cage top (102) are snap fit together (Fig. 11).

Regarding claims 36, 59, Conger discloses wherein said ceiling (the lower surface of element 102) and/or said base (101) including a perforation section (element 107 of cage top element 102 has apertures 107A), said perforation section including a plurality of apertures (element 107 of cage top element 102 has apertures 107A).

Regarding claims 37, 60, Conger discloses wherein the apertures (107A) have a size in a range of about 0.031 to about 0.125 inches ([0091] wherein “Apertures sometimes are of a maximum diameter of about 0.1 to about 0.2 inches and sometimes a diameter of about 0.125 inches.”)

Regarding claims 39, 62, Conger discloses wherein the apertures (107A) are formed from an inside surface (interior of cage structure of fig. 2) of the cage (Fig. 2) to an outside surface (outer surface of cage structure of fig. 2) of the cage (fig. 2).

Regarding claims 40, 63, Conger discloses wherein at least one edge junction of the one or more walls of the cage base and/or at least one corner junction of the one or more wall or walls of the cage base and the floor are defined by curved surfaces of a first shape, the first shape is a parabola, ellipse, hyperbola or spline (figs. 8, 10B, wherein the corners of the cage
base element 101 have curved or rounded surfaces at each of the wall junctions).

Regarding claims 41, 64, Conger discloses wherein the at least one edge junction of the one or more walls of the cage base and/or the at least one corner junction of the one or more wall or walls of the cage base and the floor are defined by surfaces having an angle greater than or equal to about 180 degrees and less than or equal to about 360 degrees (wherein the angles between the corner sections along the floor have an angle equal to or greater than 180 and less than or equal to 360 degrees, Figs 1-2)

Regarding claims 44, 67, Conger discloses wherein the ceiling (the lower surface of element 102) of the cage top (102) includes one or more openings (119A), the one or more openings (119A) being covered respectively by one or more filters (104).

Regarding claims 45, 68, Conger discloses further comprising: a water housing mount pocket (142) formed in the cage top (102), the water housing mount pocket (142) being adapted to receive a container (105), wherein the water housing mount pocket (142) includes a support (wherein the interior of the receptacle is formed with a conical shape to support the water supply element 105), a bottom end of the support including an aperture (141).

Regarding claims 46, 69, Conger discloses wherein the support (wherein the interior of the receptacle is formed with a conical shape to support the water supply element 105) is defined by curved surfaces having a shape of a parabola, ellipse, hyperbola or spline (the cylindrical portion 142D between the upper end element 142E and bottom element 106).

Regarding claims 47, 70, Conger discloses wherein the ceiling (the lower surface of element 102) of the cage top (102) includes one or more openings (119A), the one or more openings (119A) being covered respectively by one or more filters (104), a feed tray (103) being positioned beneath the one or more filters (104) after the cage top (102) is attached to the cage base (101), and a structure (129) including a front section (front) and a rear (rear) section, the structure (129) configured to be received under said cage top (102), the front (front) section being positioned below said water housing mount pocket (142) and the rear (rear) section being positioned below the one or more openings (119A).

Regarding claims 48, 71, Conger discloses wherein the structure (129) comprises a plurality of wires ([0059] wherein element 103 is formed of a plurality of wires and structure 129 is the upper surface thereof).

Regarding claims 49, 72, Conger discloses wherein the floor (the interior bottom surface of element 101) of the cage bottom (101) is counter bowed a predetermined distance (wherein the cage base is counter bowed inward on the bottom sides of the floor, figs 1-2).

Regarding claims 50, 73, Conger discloses wherein the cage top (102) and the cage bottom (101) are formed of a polymer ([0088] wherein the base element 101 and the cover element 102 are both formed of a polymer material).

Regarding claim 52, Conger discloses further comprising: an air supply (762) supplying air to the at least one animal cage assembly (Fig. 44) and the exhaust plenum (763) receiving exhaust from the at least one animal cage assembly, the air from the air supply (762) passes through said at least one animal cage assembly to exit the animal cage assembly as exhaust ([0235]).

Regarding claim 53, Conger discloses wherein the cage base (101) and the cage top (102) are snap fit together (Fig. 11), and the rack includes a suspended runner system (Fig. 44)  for automatically locking the cage base (101) and the cage top (102) together when the cage top (102) and cage base (101) are inserted into the rack.

Regarding claim 54, Conger discloses wherein the cage base (101) includes a top edge (upper flange portion) which extends from the cage base (101, via walls), the top edge (upper flange portion) being received in a suspended runner system (Fig. 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 38, 55-56, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Conger (US 2011/0061600).

Regarding claims 31-32, 55-56, Conger discloses the invention substantially as set forth above, but does not expressly disclose wherein the height of the animal cage assembly with the cage top attached to the cage bottom is 75 percent or less than the width of the cage top and wherein a ratio of the width of the cage top to the height of the animal cage assembly with the cage top attached to the cage bottom is 1.4 or less.
However, it would have been an obvious matter of design choice to make the height of the animal cage 75 percent or less than the width of the cage top and the ratio of the width of the cage top to the height of the animal cage assembly with the cage top attached to the cage bottom is 1.4 or less in order to provide adequate space for the cage animal, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 38, 61, Conger discloses the invention substantially as set forth above, but does not expressly disclose wherein a spacing between the apertures is in a range of about 0.031 to about 0.125 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the spacing between the apertures limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/Examiner, Art Unit 3642           
/MONICA L BARLOW/Primary Examiner, Art Unit 3644